DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 9 (Currently Amended)
Claims 4, 11 and 21-22 (Previously Presented)
Claims  5-8, 10, 12-13 and 15-20 (Original)
Claims 2-3 and 14 (Canceled)

Allowable Subject Matter
Claims 1, 4-13 and 15-22 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “wherein said cooling system is housed inside a housing of said vehicle charging station, wherein said housing includes a vent and said cooling airflow is communicated through said vent to a location external to said housing.”, in combination with all other elements recited in claim 1.
Claims 4-10 are also allowed as it further limits allowed claim 1.
Regarding claim 11, prior arts do not suggest or teach, among other claimed allowable features, “the step of augmenting cooling including communicating a cooling airflow from a cooling system of a charging station through a vent of a housing of the charging ”, in combination with all other elements recited in claim 11.
Claims 12-13 and 15-20 are also allowed as it further limits allowed claim 11.
Regarding claim 21, prior arts do not suggest or teach, among other claimed allowable features, “a cooling system housed inside the housing and including a chiller assembly and a fan arranged to blow an airflow across a heat exchanger of the chiller assembly to generate a cooling airflow and then direct the cooling airflow through the vent to cool a portion of a thermal management system located onboard the electrified vehicle when the electrified vehicle is parked near the vehicle charging station; wherein the housing is separate from the electrified vehicle being charged by the vehicle charging station.”, in combination with all other elements recited in claim 21.
Claim 22 is also allowed as it further limits allowed claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 20, 2021